940 So.2d 526 (2006)
Ronald S. WITT, Appellant,
v.
Vanessa GOBEN, Appellee.
No. 1D06-0441.
District Court of Appeal of Florida, First District.
October 25, 2006.
E. Jane Brehany, Pensacola, for Appellant.
No appearance, for Appellee.
PER CURIAM.
Based upon the record evidence before the trial court when the order on appeal was entered, we find competent substantial evidence to support the findings of the trial court in establishing shared parental responsibility, with child's primary residence with appellee. Thornber v. City of Fort Walton Beach, 534 So.2d 754, 755 (Fla. 1st DCA 1988)("An appellate court will not consider evidence that was not presented to the lower tribunal because the function of an appellate court is to determine whether the lower tribunal committed error based on the issues and evidence before it."); see generally Philip J. Padovano, Florida Appellate Practice, § 9.2 at p. 156 (2006 ed.)("Appellate review is confined to the record of the proceedings in the lower tribunal."); see also Clark v. Clark, 825 So.2d 1016, 1018 (Fla. 1st DCA 2002)(recognizing that in making child custody determinations, trial court is confined to the record presented). Accordingly, we find no abuse of discretion, Dudley v. Dudley, 899 So.2d 483, 484 (Fla. 1st DCA 2005)(holding our review of child custody decision is subject to deferential abuse of discretion standard of review), and affirm.
AFFIRMED.
BROWNING, C.J., BARFIELD, and VAN NORTWICK, concur.